         Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

LEXOS MEDIA IP, LLC,

              Plaintiff,
                                         CIVIL ACTION NO. 20-cv-1142
        v.

URBAN OUTFITTERS, INC.
        Defendant.                        JURY TRIAL REQUESTED


                COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Lexos Media IP, LLC (“Lexos Media” or “Plaintiff”) files this

Complaint for Patent Infringement against Defendant Urban Outfitters, Inc.

(“Defendant”), and states as follows:

                                 THE PARTIES

        1.   Lexos Media is a Delaware limited liability company with a place of

business located at 555 Republic Drive, 2nd Floor, Plano, Texas 75074.

        2.   Urban Outfitters is a corporation organized under the laws of

Pennsylvania having its principal place of business at 5000 South Broad Street,

Philadelphia, PA, 19112-1495. Defendant may be served via its registered agent,

Corporation Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-

3218.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS
        Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 2 of 16




                          JURISDICTION AND VENUE

      3.     This Court has exclusive subject matter jurisdiction over this case

pursuant to 28 U.S.C. §§ 1331 and 1338(a) on the grounds that this action arises

under the Patent Laws of the United States, 35 U.S.C. § 1 et seq., including, without

limitation, 35 U.S.C. §§ 271, 281, 284, and 285.

      4.     Defendant maintains a permanent physical presence within the Western

District of Texas and has many regular and established places of business within the

district including Urban Outfitters stores located at 3506 Guadalupe St, Austin, TX

78705 and 320 W. 2nd St Block 21, Austin, TX 78701; the Anthropologie stores

located at 601 N. Lamar Blvd, Austin, TX 78703 and 11410 Century Oaks Terrace,

Austin, TX 78758; and the Free People stores located at 524 N. Lamar Blvd, Austin,

TX 78703 and 11700 Rock Rose #110, Austin, TX 78758.

      5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) because

Defendant resides in this district, has committed acts of infringement in the district,

and has a regular and established place of business in the district.

                                THE ’102 PATENT

      6.     Lexos Media is the owner by assignment from the inventors, James

Samuel Rosen, Thomas A. Schmitter, and Mark S. Hall, of all right, title, and interest

in and to United States Patent Number 5,995,102 (the “’102 Patent”) titled “Server




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                            2
        Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 3 of 16




System and Method for Modifying a Cursor Image” including the right to sue for all

past, present, and future infringement.

      7.     Exhibit A is a true and correct copy of the ’102 Patent.

      8.     The ’102 Patent issued from U.S. Patent Application No. 08/882,580

filed on June 25, 1997.

      9.     The Patent Office issued the ’102 Patent on November 30, 1999, after

a full and fair examination.

      10.    The ’102 Patent is valid and enforceable.

      11.    The ’102 Patent describes a system for modifying a cursor image, as

displayed on a video monitor of a remote terminal, to a specific image having a

desired shape and appearance.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                       3
        Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 4 of 16




      12.    The inventors of the ’102 Patent, recognized that “there is a need for a

simple means to deliver advertising elements, i.e. logos, animations, sound,

impressions, text, etc., without the annoyance of totally interrupting and intrusive

content delivery, and without the passiveness of ordinary banner and frame

advertisements which can be easily ignored.” ’102 Patent at 2:27-33. By providing

a server system for modifying a cursor image to a specific image displayed on a

video monitor of a remote user’s terminal, the invention allows for the delivery of

online advertisements which are nonobtrusive yet not easily ignored by the user.

      13.    The ’102 Patent provides several advantages over the prior art such as:

(a) overcoming the shortcoming of traditional banner and frame advertisements that

are easily ignored by the end user; and (b) avoiding the obtrusiveness and annoyance

to the end user of online advertisements such as self-appearing windows which

briefly take over a user’s screen.

      14.    The ’102 Patent describes and claims a specific way to provide online

advertising: (1) by using a server system to enable cursors or pointers to change

color, shape, appearance, make sounds, display animation, etc. (2) in a way that is

linked and related to the content of a web page.

      15.    A person of ordinary skill in the art at the time of the invention would

have recognized that the methods claimed in the ’102 Patent were, at the time of




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                           4
        Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 5 of 16




invention, unconventional and describe a process for delivering product information

that was not routine or well known.

      16.    A person of ordinary skill in the art at the time of the invention would

have understood that, at the time of the invention, there was no conventional manner

in which to use a server system for modifying a cursor to represent a portion of the

subject or topic on the screen. A skilled artisan, at the time of the invention, would

have recognized the problem that online advertising suffered from, namely that

conventional online advertising was either too easily ignored or too obtrusive.

      17.    The ’102 Patent provides a technical solution to the shortcomings

identified by the inventors that were not addressed by solutions in the prior art: By

“modifying a cursor image . . . to a specific image having a desired shape and

appearance.” ’102 Patent at Abstract.

      18.    Asserted Claim 72 of the ’102 Patent recites a method for modifying an

initial cursor image displayed on a display of a user terminal connected including,

among other things, receiving a request at a server to provide specified content

information to the user terminal, providing the specified content information

including at least one cursor display instruction and indication of cursor image data

corresponding to a specific image:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                           5
       Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 6 of 16




      19.   A person skilled in the art at the time of the invention would have

understood that a “method for modifying an initial cursor image displayed on a




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                     6
          Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 7 of 16




display of a user terminal connected to at least one server” was not, at the time of

the invention, conventional, well-understood, nor routine.

         20.   A person skilled in the art at the time of the invention would have

understood that the claims recite steps and structural limitations operating in an

unconventional manner to achieve an improved manner of online advertising.

         21.   These technological improvements provide greater ability to reach an

online audience through advertising and delivery of product information.

         22.   The novel use and arrangement of the specific methods, combinations

and steps recited in the ’102 Patent claims were not well-understood, routine, nor

conventional to a person skilled in the relevant field at the time of the inventions.

         23.   The Patent Office confirmed the validity of claims 70 and 72 earlier this

year. See Ralph Lauren Corp. v. Lexos Media IP, LLC, IPR2018-01749 (April 3,

2020).

                                 THE ’449 PATENT

         24.   Lexos Media is the owner by assignment from the inventors, James

Samuel Rosen, Thomas A. Schmitter, and Mark S. Hall, of all right, title, and interest

in and to United States Patent No. 6,118,449 (the “’449 Patent”) including the right

to sue for all past, present, and future infringement.

         25.   Exhibit B is a true and correct copy of the ’449 Patent, titled “Server

System and Method for Modifying a Cursor Image.”



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                               7
          Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 8 of 16




      26.     The ’449 Patent issued from U.S. Pat. App. No. 09/400,038 filed

September 21, 1999.

      27.     The Patent Office issued the ’449 Patent on September 12, 2000, after

a full and fair examination.

      28.     The ’449 Patent is valid and enforceable.

      29.     The ’449 Patent is a continuation of the ’102 Patent and shares the ’102

Patent’s specification.

      30.     The Patent Office confirmed the validity of claims 1-3, 5-7, 12-15, 28,

29, 31, 32, 38, 39, 53-56, 58-63, 73-75, and 77-80 earlier this year. See Ralph Lauren

Corp. v. Lexos Media IP, LLC, IPR2018-01755 (March 25, 2020).

                           URBAN OUTFITTERS, INC.

      31.     Urban Outfitters, Inc. was founded in 1970 as Free People.

      32.     Defendant includes at least three retail groups for selling its brands.

These groups include Urban Outfitters (Urban Outfitters brand), the Anthropologie

Group (Anthropologie, Bhldn, and Terrain brands), and Free People (Free People

brand).

      33.     Defendant markets and sells its products through its retail groups. Each

of the retail groups provided a website for selling its branded products online during

the terms of the asserted patents. For example, Urban Outfitters provided a website




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                            8
         Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 9 of 16




for marketing and selling its products as exemplified by its current website shown

below.




https://www.urbanoutfitters.com/

      34.    On Urban Outfitter’s website, in response to a user hovering a cursor

over an image of an item for sale, the cursor transformed into a square which may

be moved around the image and displayed adjacent to the image a magnified view

of the image as exemplified below:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                        9
       Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 10 of 16




https://www.urbanoutfitters.com/shop/fair-isle-cozy-crew-sock?category=get-
cozy-womens-clothing&color=093&type=REGULAR&size=ONE%20
SIZE&quantity=1

      35.    Anthropologie provided a website for marketing and selling its

products during the terms of the asserted patents, including offering curbside and in-

store pickup as exemplified by the current website shown below.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                          10
         Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 11 of 16




https://www.anthropologie.com/stores/6th-and-lamar-austin.

      36.    On Anthropologie’s website, in response to a user hovering a cursor

over an image of an item for sale, the cursor transformed into a square which may

be moved around the image and displayed adjacent to the image a magnified view

of the image as exemplified below:




https://www.anthropologie.com/shop/merrell-mag-9-knit-trainer-
sneakers?category=shoes-sneakers&color=055&type=STANDARD&quantity=1.

      37.    Free People provided a website for marketing and selling its products

during the terms of the asserted patents as exemplified by its current website shown

below.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                        11
       Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 12 of 16




https://www.freepeople.com/stores/austin-downtown-austin/.

      38.   On Free People’s website, in response to a user hovering a cursor over

an image of an item for sale, the cursor transformed into a square which may be

moved around the image and displayed adjacent to the image a magnified view of

the image as exemplified below:




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                       12
        Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 13 of 16




https://www.freepeople.com/shop/hunter-chelsea-nebula-wellies/?category
=boots&color=001&type=REGULAR&quantity=1.

      39.    Defendant’s website functionality, demonstrated above, provided

functionality for presentation of a cursor image representative of at least a portion of

the subject or topic being displayed on the screen.

 COUNT I – DIRECT PATENT INFRINGEMENT OF THE ’102 PATENT

      40.    Lexos Media realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      41.    Defendant has practiced without authorization at least claim 72 of the

’102 Patent in violation of 35 U.S.C. § 271(a) by operating its website software and

server infrastructure in a manner that embodied the subject matter claimed in the

’102 Patent as described above.

      42.    Defendant’s website functionality satisfied each and every claim of at

least one claim of the ’102 Patent either literally or under the doctrine of equivalents.

      43.    Defendant’s infringing activities were without authority or license

under the ’102 Patent.

      44.    Lexos is entitled to recover from Defendant the damages sustained by

Plaintiff as a result of Defendant’s infringing acts during the term of the patent in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                             13
          Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 14 of 16




royalty, together with interest and costs as fixed by this Court, pursuant to 35 U.S.C.

§ 284.

 COUNT II – DIRECT PATENT INFRINGEMENT OF THE ’449 PATENT

         45.   Lexos Media realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

         46.   Defendant has practiced without authorization at least claim 53 of the

’449 Patent in violation of 35 U.S.C. § 271(a) by operating its website software and

server infrastructure in a manner that embodies subject matter claimed in the ’449

Patent.

         47.   Defendant’s customer-facing website operated to provide specified

content information to users and transformed a cursor image as recited in the claims.

         48.   Defendant’s website functionality satisfied each and every claim of at

least one claim of the ’449 Patent either literally or under the doctrine of equivalents.

         49.   Defendant’s infringing activities were without authority or license

under the ’449 Patent.

         50.   Lexos is entitled to recover from Defendant the damages sustained by

Plaintiff during the term of the patent as a result of Defendant’s infringing acts in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable

royalty, together with interest and costs as fixed by this Court, pursuant to 35 U.S.C.

§ 284.



LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                             14
       Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 15 of 16




                                 JURY DEMAND

      51.    Plaintiff hereby demands a trial by jury of all issues so triable pursuant

to Fed. R. Civ. P. 38.

                             PRAYER FOR RELIEF

      Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

      A.     An adjudication that one or more claims of the Asserted Patents have

             been infringed, either literally and/or under the doctrine of equivalents,

             by Defendant;

      B.     An accounting and an award to Plaintiff of damages adequate to

             compensate Plaintiff for the Defendant’s acts of infringement during

             the patent terms, together with pre-judgment and post-judgment interest

             and costs pursuant to 35 U.S.C. § 284;

      C.     That this Court declare this to be an exceptional case and award

             Plaintiff its reasonable attorneys’ fees and expenses in accordance with

             35 U.S.C. § 285; and

      D.     Any further relief that this Court deems just and proper.



Respectfully submitted this 14th day of December 2020.




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                           15
       Case 6:20-cv-01142-ADA Document 1 Filed 12/14/20 Page 16 of 16




                                    By:
                                          Cabrach J. Connor
                                          State Bar No. 24036390
                                          cab@connorkudlaclee.com
                                          John M. Shumaker
                                          Texas Bar No. 24033069
                                          john@connorkudlaclee.com
                                          CONNOR KUDLAC LEE PLLC
                                          609 Castle Ridge Road, Suite 450
                                          Austin, Texas 78746
                                          512.777.1254 Telephone
                                          888.387.1134 Facsimile

                                          ATTORNEYS FOR PLAINTIFF




LEXOS MEDIA’S ORIGINAL COMPLAINT AGAINST URBAN OUTFITTERS                    16
